 



AGREEMENT

 

This Agreement is dated as of December [ ], 2012 (the “Agreement”) is entered
into between Universal Business Payment Solutions Acquisition Corporation, a
Delaware corporation (“UBPS”), and Continental Stock Transfer & Trust Company,
an New York corporation (“Warrant Agent”).

 

WHEREAS, UBPS and Seller are parties to that certain Warrant Agreement (the
“Warrant Agreement”), dated May 13, 2011, by and between UBPS and Warrant Agent;

 

WHEREAS, on December 11, 2012, a majority of the issued and outstanding holders
of the Warrants voted in favor of a proposal terminate the Warrant Agreement at
a special meeting of the warrantholders duly called, evidence of which is
attached as Exhibit A hereto; and

 

WHEREAS, in accordance with Section 9.8 of the Warrant Agreement, UBPS and
Warrant Agent desire to terminate the Merger Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

1. UBPS and Warrant Agent hereby terminate the Warrant Agreement in accordance
with 9 8 thereof.

 

2. This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York.

 

3. This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns.

 

4. This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, and all of which together shall be deemed to
be one and the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 



 

 

 

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned have
signed this Amendment as of the date first written above.

 

 

Universal business payment solutions acquisition corporation



 

By: /s/ Bipin C. Shah                                            
Name: Bipin C. Shah
Title: Chief Executive Officer

 

 

CONTINENTAL STOCK TRANSFER & TRUST COmpany



 

By: /s/ John W. Comer                                         
Name: John W. Comer
Title: Vice President

 

 

 

 



